Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding Application No. 16/383,017 filed 04/12/2019 is in response to Applicant’s arguments/remarks and claims amendment filed 10/07/2021. Applicant’s response has been given full consideration. 
Claim Amendment
In the response filed on 10/07/2021 Applicant has added new claims 28, 29 and 30 and canceled claims 13-20. The status of the claims stand as follows:
Original		1-12
Canceled 		13-20
Withdrawn		21-27
New			28-30
Claims 1-12, 21-30 are currently pending in this application, of which claims 21-27 have been withdrawn from consideration for being none-elected claims. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of Claim 1-4, 10, 12 rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (U.S. PG Publication 2019/0165384) in view of Yang et al. (U.S. PG Publication 2017/0059520 presented in the information disclosure statement filed 10/05/2020) presented in the previous Office Action dated 06/07/2021 has been withdrawn in view of Applicant’s explanation, et al. 
The rejection of the dependent claims 5, 6-8, 9 and 11 that also relied upon the disclosure of Yang have also been withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action. 

Claim 1, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. PG Publication 2015/0086896) 

Regarding Claim 1 Chang discloses a redox flow battery system (Chang paragraph 0011) comprising a redox flow battery including redox flow cell (Chang paragraph 0011), and  electrolyte tanks 104 fluidly joined to the flow battery stack (Chang Fig. 1, paragraph 0074) equivalent to the supply /storage system external to the redox flow cell for  circulating through the redox flow cell; including a first and second electrolytes for circulation through the redox flow battery (Chang paragraph 0015, 0016). Chang discloses the first electrolyte having electrochemically active species with multiple reversible oxidation states such as Fe3+ and Cr 2+ (Chang paragraph 0015, 0017). 
Chang discloses the redox flow battery system includes a test cell fluidically coupled to the flow battery to monitor and determine concentration of at least one electrolyte in the redox flow battery system (Chang Fig. 1, paragraph 0010, 0011), and the test cell has a negative half-cell and a positive half-cell (Chang paragraph 0015), including electrodes (Chang paragraph 0089) equivalent to the counter electrode and a working electrode, and a separator in between the counter  In some embodiments, an electronic module 198 may also be configured to control valves and/or a pump for filling the test cell 120 (Chang paragraph 103), and at least one electrolyte chamber, containing one electrode, being isolated from receiving the electrochemical species from of the first electrolyte and the second electrolyte except for at least one transport passage connecting the flow passage and the electrode chamber (Chang Fig. 1, paragraph 0113). Chang also discloses in one embodiment instead of mixing the electrolytes, some volume of the positive electrolyte may be pumped through one electrolyte chamber 122 (FIG. 2) of the test cell 120, and some volume of the negative electrolyte may be pumped through the other electrolyte chamber 124 of the test cell 120 (Chang paragraph 0113); thus the at least one working electrode being isolated from receiving the electrochemical species from the first electrolyte and the second electrolyte; and the at least one transport passage limiting the movement of the electrochemically active species to at least one working electrode. 

    PNG
    media_image1.png
    841
    975
    media_image1.png
    Greyscale
 
Chang Fig. 1

Regarding Claim 28
Regarding Claim 29 Chang discloses the separator membrane 126 in the test cell may be an ion selective membrane, such as a cation exchange membrane or an anion exchange membrane (Chang paragraph 0096), equivalent to the ion-exchange membrane. 
Regarding Claim 30 Chang discloses the flow of the electrolyte through the test cell can be selectively provided by such valves as 188, 189 (Chang paragraph 0098), equivalent to preventing free flow of first or second electrolyte. 

Claim 2-4, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. PG Publication 2015/0086896) in view of Jaker et al. (U.S. Patent 9,893,361) 

The discussion of Chang as applied to claim 1 is fully incorporated here and is relied upon for the limitation of Claim 1 and is relied upon for the limitation of the claims in this sections. 
Regarding Claim 2-4, 10, 12 Chang discloses a separator between the electrodes, but does not explicitly teach a flow passage through the separator. But it is known in the art that the separator in electrochemical cells is permeable to the electrolyte; thus, it has a transport passage as claim 2 and 10,
Regarding Claim 4 Jaker is silent about a size of the opening is 1 square millimeter, however, this is only considered change in size, and according to the MPEP, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 IV. A.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. PG Publication 2015/0086896) in view of Jaker et al. (U.S. Patent 9,893,361) and further in view of Wu et al. (U.S. PG Publication 2018/0331383)

The discussion of Chang and Jaker as applied to claim 1 and 2 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 5 Chang is silent about the electrolyte chamber, considered equivalent to the separator, includes an ion exchange membrane. Wu discloses a redox flow battery (Wu paragraph 0010). Wu teaches the ion exchange membrane in each electrochemical cell prevents crossover of the active materials between the positive and negative electrolytes while supporting ion transport to complete the circuit (Wu paragraph 0054). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Chang by the teaching of Wu and added an ion exchange membrane in the electrolyte chamber in order to support ion transport between the electrodes to complete the circuit, .

Claim 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. PG Publication 2015/0086896) in view of Jaker et al. (U.S. Patent 9,893,361) and further in view of King et al. (U.S. PG Publication 2016/0293979)

The discussion of Chang and Jaker as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 6 and 7 Chang and Jaker is silent about the cell including first opening and second opening. King discloses a redox flow batteries and methods and apparatuses for monitoring the compositions of the electrolytes (posolyte or negolyte or both) therein (King paragraph 0035) wherein the method comprising contacting a first stationary working electrode and a first counter electrode to the solution (King paragraph 0008); applying a first potential at the first working electrode and measuring a first constant current (King paragraph 0009); and applying a second potential at the first working electrode and measuring a second constant current (King paragraph 0010). In an embodiment King discloses the use of two pair of electrodes operating in tandem to the same effect as the single pair configuration (King paragraph 0013), and adding a second working electrode in the cell is considered to be duplication of parts. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Chang by adding a second pair of electrodes and to have a second working electrode and a transport passage including a first and a second opening so that the pair of electrodes are made to work in tandem as taught by King (King paragraph 0013). 
Regarding Claim 8 King is also silent about the cross-sectional area of the opening is 1 square millimeter. However, this is only considered change in size, and according to the MPEP, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 IV. A.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. PG Publication 2015/0086896) in view of Han et al. (U.S. PG Publication 20200161687)

The discussion of Chang as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 9 Chang is silent about a transport passage that comprise a bleed line from the flow passage. Han discloses a redox flow battery including an anolyte and catholyte storage tank and an anode inlet pine and a cathode inlet pipe (Han paragraph 0022). Han discloses the redox flow battery has cathode inlet bypass pipe to supply the catholyte to an anode inlet (Han paragraph 0023) the bypass pipe considered equivalent to the bleed line from the flow passage. The bypass pipe, considered equivalent to the bleed line, allows the connection of the cathode inlet .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. PG publication 2015/0086896) in view of Ikeuchi (U.S. PG Publication 2019/0237780)

The discussion of Chang as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 11 Chang is silent about a vent passage connected with the working electrode. Ikeuchi discloses a redox flow battery including a battery cell, a positive electrolyte tank and a negative electrolyte tank to store positive electrolyte and negative electrolyte, a negative electrolyte circulation path and a positive electrolyte circulation path (Ikeuchi Fig. 1, paragraph 0005, 0018). Ikeuchi discloses the redox flow battery has a gas vent pipe, equivalent to the vent pipe, connected to the positive circulation path or the negative electrolyte circulation path (Ikeuchi paragraph 0028); thus, is considered to be connected to the positive electrode or the negative electrode. Ikeuchi teaches the vent pipe is configured to discharge gas bubble developed in the tank system through a communication tube between the tanks to the circulation path such that communication tube is kept in a siphon state (Ikeuchi paragraph 0029). Therefore, it would have 
Response to Arguments
Applicant traverses the rejection of the claims presented in the last non-final Office Action dated 06/07/2021. Applicant argues Yang’s cell is not used in a flow battery (Remarks page 5). Applicant also discusses that Yang’s cell is not configured for circulation of electrolyte and is instead configured to test carbon paper, and Yang’s cell does not circulate electrolyte (Remarks page 6). Based on applicant's remarks and clarifications and a further review of the reference the previous rejection, Applicant’s argument in view of the explanation of the disclosure of the prior art of Yang and its combination with the primary reference of Naito is persuasive. Therefore, the rejection presented in the previous Office Action has been withdrawn. Upon further consideration a new rejection under USC § 103 over newly applied reference of Chang et al. (U.S. 2015/0086896) is made. Change teaches a redox flow battery system having a test cell to monitor concentration of the electrolyte of the redox flow battery. Thus, the claimed invention is considered obvious over the disclosure of Chang. 
This Office Action is made into a non-final since the new rejection was not necessitated by an amendment of the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722